Filed 2/11/14 P. v. Ramirez CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139486
v.
ROBERT RAMIREZ, JR.,                                                 (Alameda County
                                                                     Super. Ct. No. H52761)
         Defendant and Appellant.


         Robert Ramirez, Jr., has appealed from a judgment and sentence following his
guilty plea to unlawful taking of a motor vehicle, receiving a stolen motor vehicle, second
degree commercial burglary and misdemeanor possession of a switchblade knife. His
court-appointed counsel has filed a brief seeking our independent review of the record
pursuant to People v. Wende (1979) 25 Cal. 3d 436 to determine whether there are any
arguable issues for appeal. Ramirez has also filed a supplemental brief. After review of
the record and consideration of the supplemental brief, we conclude that no issues merit
further review and affirm.
                                                 BACKGROUND
         An Alameda deputy sheriff responded to a call from a loss prevention officer at a
Rite Aid store in Castro Valley. The reporting employee told the deputy that two people
were walking around in the store and putting merchandise in their pockets. After the
suspects had passed the checkout station and were about to exit the store, the deputy
confronted them and detained and handcuffed Ramirez. The deputy observed and
retrieved a switchblade knife from Ramirez's front pocket, and a search of his pockets


                                                             1
recovered $98.71 in unpaid store merchandise. It was later determined that Ramirez was
driving a car that had been stolen the day before.
       Ramirez was charged in a four-count criminal complaint with auto theft in
violation of California Vehicle Code section 10851, subdivision (a), receiving a stolen
motor vehicle in violation of Penal Code section 496d, subdivision (a), second degree
commercial burglary in violation of Penal Code section 459, and misdemeanor
possession of a switchblade knife in violation of Penal Code section 21510,
subdivision (b). The complaint also alleged 13 prior felony convictions, seven prior
terms in state prison within the meaning of Penal Code section 667.5, subdivision (b),
and a special allegation of a prior auto theft.
       Ramirez entered no contest pleas to all four counts of the complaint and admitted
all the special allegations and prior convictions. In return for his plea, it was agreed that
Ramirez would be placed on five years of formal probation conditioned upon his
enrollment and participation in one of four specified drug treatment programs for a 12-
month period. Ramirez specifically agreed that if he failed to complete the assigned
program, otherwise engaged in bad conduct or disobeyed the law he could be sent to
prison for up to 11 years eight months.
       After the court accepted his plea, on November 14, 2012, Ramirez was placed in
the Options Recovery Services’s Transitional Housing and Day Treatment program. He
left the program without permission on January 17, 2013. Ramirez was back in custody
by February 11, 2013, and on March 26 he was released on his own recognizance in order
to allow him to report back to the Options program. He failed to appear for a court
progress review on May 7, 2013, and a bench warrant was issued for his arrest.
       Ramirez was back in custody on June 3, 2013, and on June 20 his probation was
revoked and he was sentenced. On count one, the court imposed a three-year mid-term
prison sentence for vehicle theft. The sentence on count two was stayed pursuant to
Penal Code section 654. On count three, the court imposed a concurrent sentence of
eight months, one-third the mid-term sentence for second degree burglary. The court also
imposed three one-year enhancements for prior prison terms, and ran the rest of the one-


                                                  2
year enhancements for prior prison terms concurrent to the three years. Thus, Ramirez's
total confinement was six years to be served in county jail pursuant to Penal Code section
1170, subdivision (h). He was fined $120 as the sentence for the misdemeanor
possession of the switchblade knife. Other fines and fees were imposed as authorized by
law, and he was awarded 450 days of presentence credits. He timely appealed.
                                     DISCUSSION
       Based upon our review of the record, we have no reason to question the
sufficiency of the court's advisements, Ramirez's waivers or the explanation of the
consequences of his plea. His plea appears to be free, knowing and voluntary.
       In his supplemental brief, Ramirez seems to argue that he should have been
allowed to withdraw his plea because the court enrolled him in a different program than
any of those specified in his plea agreement. There are two problems with Ramirez's line
of reasoning. The court only assigned Ramirez to the Options treatment program after
Ramirez wrote a letter to the trial judge requesting that he be so assigned. Moreover,
Ramirez's probation was revoked for his failure to appear for a court progress hearing
where he potentially could have straightened out any misunderstanding he may have had
over the terms of his probation. By his own admission, Ramirez's failure in the treatment
program and his failure to appear in court for his progress hearing were both due to his
relapse and drug use.
       There was no error. Our full review of the record reveals no issue that requires
further briefing.




                                            3
                                 DISPOSITION
     The judgment is affirmed.




                                          _________________________
                                          Siggins, J.


We concur:


_________________________
Pollak, Acting P.J.


_________________________
Jenkins, J.




                                      4